Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 15, 2020.  The applicant’s claim for benefit of provisional application 62874049, filed July 15, 2019, has been received and acknowledged.  
Claims 1-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “generating a set of changes based on the at least one change.”  It is unclear how one change leads to a set of changes.  For 
Claims 8 and 15 are rejected for similar reasons.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15.
Claims 2, 9, and 16:  Claim 2 recites “a granularity level.”  It is unclear what is meant by a granularity level.  Is this a particular time/date range?  A size of a change?  A type of change?  For purposes of examination, the Examiner is interpreting a granularity level as any type of change in the data.
Further, claim 2 recites “aggregating the set of changes into grouped changes comprising net change values based on the granularity level.”  This limitation is unclear.  It is unclear how the granularity level leads to groups.  It is further unclear what is meant by “net change values based on the granularity value.”  For example, if granularity refers to a size of a change, what is a net change value based on the size of a change?  For purpose of examination, the Examiner is interpreting this portion of claim 2 as reciting aggregating the set of changes.
Claims 9 and 16 are rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and a non-transitory computer-readable medium for updating data in a pricebook.  With respect to claim 1, claim elements determining at least one change and generating a set of changes, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving data.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply 
Further, regarding the receiving limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to aggregating changes into grouped changes and are further directed to the abstract idea.  Claims 2, 9, and 16 are also directed to receiving and retrieving data which, as discussed above, are considered to be computer function that are well-understood, routine, and conventional.  Claims 3, 5, 10, 12, 17, and 19 are directed to defining the transaction event, associating the transaction event data, and identifying the previously stored version of the data and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to defining the tenant accounts, associating the transaction event data with one of the accounts, and identifying the previously stored version of the data based on 
Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0109887 A1 to Ziemann et al. (hereinafter “Ziemann”).
Claims 1, 8, and 15:  Ziemann discloses a “web-based customer relationship management (CRM) system” that is a multi-tenant system in which “data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants.”  (See Ziemann, at least para. [0101]).  Ziemann further discloses a price book that represents “a list of all or some of the products offered by sales personnel to a potential customer and prices of the offered products.  Different potential customers may be offered different price books…Even if all customers are offered the same prices, the prices may change with time, and as a consequence different quotes may be associated with different price books, depending on when the quote was offered.”  (See Ziemann, at least para. [0029]).  Ziemann further discloses one or more processors (See Ziemann, at least FIG. 7 and associated text, system includes processor system); and one or more memories (See Ziemann, at least FIG. 7 and associated text, system includes program code, system data storage, tenant data storage).  Ziemann further discloses:
receiving, at a pricebook management platform, transaction event data corresponding to an interaction of a supplier or a tenant with a master pricebook or a tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is ;
determining at least one change between the transaction event data and a previously stored version of data associated with at least one of the supplier or the tenant  (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices); and
generating a set of changes based on the at least one change, the set of changes comprising modifications to at least a portion of a listing of offerings in the master pricebook or the tenant pricebook (See Ziemann, at least para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be .
Claims 8 and 15 are rejected for similar reasons.
Claims 2, 9, and 16:  Ziemann further discloses:
receiving, by the pricebook management platform, a granularity level for aggregating transactions and a transaction log identification (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data, i.e., the granularity level is any change to the data; determination is made as to whether there are other differences between the quote and the opportunity; the quote or opportunity is analogous to an identification);
retrieving the set of changes from a transaction database based on the transaction log identification (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity);
aggregating the set of changes into grouped changes comprising net change values based on the granularity level (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes ; and
outputting the grouped changes (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes where the price book is different from their opportunity prices is returned).
Claims 9 and 16 are rejected for similar reasons.
Claims 3, 10, and 17:  Ziemann further discloses wherein the transaction event data corresponds with an interaction from the tenant with the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices, i.e., sales person is tenant and is interacting with the standard price book (analogous to master price book) and the high volume price book (analogous to tenant pricebook)), the method further comprising:
associating the transaction event data with the tenant and an offering in the listing of offerings in the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices); and
identify the previously stored version of data based on the association between the tenant and the offering in the tenant pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time , wherein the previously stored version of data is associated with the offering and the tenant (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different quotes to same customer; customer selects one option and a final quote for that option is accepted; price book data for that customer needs to be updated; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices).
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:  Ziemann further discloses wherein the tenant has a plurality of accounts and each of the plurality of accounts is associated with a respective tenant account pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0029], different potential customers may be offered different price books), and wherein transaction event data corresponds with an interaction from one account of the plurality of accounts of the tenant with the respective tenant account pricebook (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or , the method further comprising:
associating the transaction event data with the one account of the plurality of accounts of the tenant and an offering in a listing of offerings in the respective tenant account pricebook (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book); and
identifying the previously stored version of data based on the association between the tenant account and the offering in the respective tenant account pricebook, wherein the previously stored version of data is associated with the offering and the tenant account (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the .
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  Ziemann further discloses wherein the transaction event data corresponds with an interaction from the supplier with the master pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book, i.e. sales person is supplier as well as the tenant and is interacting with the standard price book (analogous to master price book)), the method further comprising:
associating the transaction event data with the supplier and an offering in the listing of offerings in the master pricebook (See Ziemann, at least para. [0111], one tenant might be a company that employs a sales force where each salesperson uses system to manage their sales process; para. [0031], sales personnel provide several different ; and
identifying the previously stored version of data based on the association between the supplier and the offering in the master pricebook, wherein the previously stored version of data is associated with the offering and the supplier (See Ziemann, at least para. [0061], system receives a request to make a change to opportunity or quote data; para. [0049], at the time the opportunity was created, the opportunity may have designated the standard price book to be used for prices; at the time the quote is offered, the high volume discount price book is designated to be used for prices; price book for the opportunity may be changed from the standard price book to the high volume discount price book).
Claims 12 and 19 are rejected for similar reasons.
Claim 6:  Ziemann further discloses wherein the tenant and the supplier remotely interact with the one of the master pricebook or the tenant pricebook through a network (See Ziemann, at least FIG. 7 and associated text, user systems interact with CRM system over network).
Claims 7 and 14:  Ziemann further discloses:
generating differences documentation based on the set of changes (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes where the price book is different from their opportunity prices is returned);  and
storing the differences documentation in a transaction log store (See Ziemann, at least para. [0061], determination is made as to whether there are other differences between the quote and the opportunity; a list of quotes where the price book is different from their opportunity prices is returned; para. [0059], the tables are synchronized and a commit of the transaction in which the synchronization occurred is performed to apply the changes to the database).
Claim 14 is rejected for similar reasons.
Claims 13 and 20:  Ziemann further discloses a communication service configured to establish communications among the one or more processors, the tenant, and the supplier for the tenant and the supplier to remotely interact with the one of the master pricebook or the tenant pricebook (See Ziemann, at least FIGs. 7-8 and associated text, user systems interact with CRM system over network; para. [0107], system 716 may include a network interface implemented .  
Claim 20 is rejected for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,642,862 B2 to MacLean is directed to a multi-tenant architecture and a database defining a class of tenants.  

US 2019/0297186 A1 to Karani is directed to an intelligent transcription and automated record generation system in a customer relationship management system.

US 2007/0226064 A1 to Yu et al. is directed to a dynamic pricing system and method.

US 2011/0283224 A1 to Ramsey et al. is directed to a timeline control in a multi-tenant database system that includes enforcing actions associated with milestones.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625